        Case 1:08-cv-06609-PAC Document 156 Filed 09/21/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                        :
SECURITIES AND EXCHANGE                                 :
COMMISSION,                                             :
                                                        :
                               Plaintiff,               :
                                                        :
                       v.                               :          Case No. 1:08-cv-06609-PAC
                                                        :
GIANLUCA DI NARDO,                                      :          Related Case: 08-cv-4520-PAC
CORRALERO HOLDINGS, INC.,                               :
OSCAR RONZONI,                                          :
PAOLO BUSARDO,                                          :
TATUS CORP., and                                        :
A-R OUND INVESTMENT, SA                                 :
                                                        :
                               Defendants.              :
                                                        :


                            ORDER TO DISBURSE FUNDS TO PAY
                                   TAX OBLIGATIONS

       The Court, having reviewed the Securities and Exchange Commission’s Motion to

Disburse Funds to Pay Tax Obligations for the second quarter of 2020 and the supporting

Declaration of Jude P. Damasco In Support of Request to Make Tax Payment (“Declaration”),

and for good cause shown,

       IT IS HEREBY ORDERED:

   1. The Clerk of the Court shall issue a check on the Court Registry Investment System (“CRIS”)

       Account Number 08-cv-6609 under the case name designation “SEC v. Gianluca Di Nardo, et al.,”

       for the amount of $10,000.00 payable to “Miller Kaplan Arase LLP SEC Trust Account” for the

       payment of federal tax obligations for the second quarter of 2020 as provided in the Declaration.

       The check shall contain the notation “SEC v. Di Nardo, et al.,” case number 1:08-cv-06609-PAC,

       EIN XX-XXX2381, Second Quarter FY 2020 Federal Estimated Tax Liabilities.
             Case 1:08-cv-06609-PAC Document 156 Filed 09/21/20 Page 2 of 2



       2. The Clerk shall send the check by certified mail to:

                   Miller Kaplan Arase LLP
                   275 Battery Street
                   Suite 1800
                   San Francisco, CA 94111 1

             The Commission’s counsel shall provide to the Court Registry the necessary overnight

       shipping information and the SEC’s billing number.




    Dated:          September 21 , 2020




                                                                 UNITED STATES DISTRICT JUDGE




1
 Miller Kaplan Arase, LLP moved their San Francisco office since the date of the Declaration from Two Embarcadero
Center, Suite 2280 San Francisco, CA 94111 to its current address at 275 Battery Street Suite 1800 San Francisco, CA
94111.
